DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on June 24th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on June 24th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 7, with respect to the rejections of claims 19 under 35 U.S.C. § 112 (d) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 
Applicant's remarks, see pgs. 7-12, with respect to the rejections of claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 2, 4-12, 14-15, 18, 20-28 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the bond interface comprising a direct metallic bond extending along the lower surface of the leg to the sidewall of the cavity as recited in claim 2; a second semiconductor element directly bonded to the first side of the first semiconductor element without an intervening adhesive along a bond interface extending along the lower surface of the leg to the sidewall of the cavity, a portion of the bond interface disposed in the cavity as recited in claim 5; the semiconductor cap having a first silicon dioxide bonding layer on a bonding surface of the semiconductor cap, the first silicon dioxide bonding layer at least partially disposed in the cavity, a semiconductor substrate having a second silicon dioxide bonding layer, the first and second silicon dioxide bonding layers directly bonded to one another without an intervening adhesive along a bond interface, a portion of the bond interface disposed in the cavity as recited in claim 11; the bond interface comprising a direct metallic bond extending along the lower surface of the leg to the sidewall of the cavity as recited in claim 18; and a second semiconductor element eutectically bonded to the first side of the first semiconductor element along a bond interface, the bond interface comprising a direct eutectic bond between metallic layers extending along the lower surface of the leg to the sidewall of the cavity as recited in claim 21. Claims 4, 28, 24, 25 6-10, 12, 14-15, 20, 22-23 and 26-27 depend on claim 1, 5, 11, 18 and 21 and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818